DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/KR2019/001536 02/07/2019
FOREIGN APPLICATIONS
PCTKR2018001829 02/12/2018
KOREA, REPUBLIC OF 10-2018-0172864 12/28/2018

This office action is in response to Applicant’s amendment submitted February 9, 2022.  Claims 1-4, 7-12, 17, 25-29, and 34-35 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 17 and 25-29.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The rejection of claims 1-12 and 34-35 under 35 U.S.C. 103 as being unpatentable over Kim in view of Woodyer is withdrawn.  In the office action mailed December 10, 2021, the examiner indicated that the rejection would be withdrawn if claim 1 was amended to require the particular allulose conversion products measured in the specification examples.
This application is in condition for allowance except for the presence of claims 17, 25-29 directed to an invention non-elected without traverse.  Accordingly, claims 17 and 25-29 been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623